Citation Nr: 0922529	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-26 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral hearing loss and tinnitus, and 
assigned an initial evaluation of 30 percent for PTSD.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on June 27, 2008.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.  During the hearing, the appellant 
submitted additional evidence along with a waiver of initial 
RO consideration.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset in service; 
a sensorineural hearing loss was not manifested within the 
first post service year and current hearing loss is not 
otherwise related to active service.

2.  The preponderance of the evidence is against a finding 
that tinnitus is related to active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
active military service, nor may a sensorineural hearing loss 
be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1110, 1112, 1113, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2003, March 2006 and May 
2008, the agency of original jurisdiction (AOJ) notified the 
Veteran under 38 U.S.C.A. § 103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
his claims for service connection for bilateral hearing loss 
and tinnitus.  The Veteran was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  
The March 2006 and May 2008 correspondence notified the 
Veteran regarding the process by which a disability rating or 
effective date is established.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006),  Vazquez-Flores v. Peake, 
22 Vet. App. 37, 46 (2008)

Although fully compliant notice was accomplished after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in June 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
Veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for bilateral hearing loss 
and tinnitus in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2008).  Service treatment 
records from active duty and reserves have been associated 
with the claims file.  The Veteran has been medically 
evaluated in conjunction with his claims.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he suffered acoustic trauma as an 
infantry truck driver in service, and has constant ringing in 
his ears as a result.  (See hearing transcript, page 5).  The 
Veteran's personnel records confirm that his military 
occupational specialty (MOS) was a heavy truck driver.    

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran served continuously for ninety (90) or more 
days during a period of war, and if a sensorineural hearing 
loss became manifest to a degree of 10 percent or more within 
one year from the date of the Veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish entitlement to service connection, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent medical 
evidence demonstrates a current disability.  In this regard, 
38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purpose of applying the 
laws administered by VA.  It states that impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The Veteran's service treatment records have been reviewed.  
On discharge from service in November 1969, audiometric 
testing was not performed, however whispered-voice test 
revealed that his hearing was normal (15/15) bilaterally.  
An audiometric test in January 1974 performed at entrance 
into the Army National Guard showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
5

5
LEFT

5
10

5

The Veteran's hearing was normal.  

The Veteran was afforded a VA audiological examination in May 
2003.  Audiometric testing showed the following:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
50
LEFT
20
20
15
10
20
His speech discrimination was 96% in the right ear and 100% 
in the left ear.  Otoscopy was within normal limits 
bilaterally.  Pure tone audiometry revealed a moderately 
severe sensorineural loss at 4000 and 6000 kHz in the right 
ear and normal thresholds in the left ear.  

During the course of the Veteran's March 2003 VA examination, 
the audiologist reviewed the claims folder and audiologic 
evaluation results from 1967 to 1974.  The audiologist noted 
to the Veteran's complaints of constant bilateral tinnitus 
since service, and his explanation that he first noticed the 
"ringing" in his ears when firing pistols without hearing 
protection.  The Veteran rated the loudness as a 7 or 8 (1-10 
scale).  He indicated excessive noise exposure in service 
from artillery and gunfire and no significant post-service 
noise exposure.  The examiner concluded that the Veteran had 
normal hearing in service, and that his right ear hearing 
loss was not related to service.  It was noted that there was 
no documentation of tinnitus in service.  The examiner opined 
that tinnitus complaints were not supported by hearing loss 
in both ears.  

A June 2008 private audiology report reflects findings of 
mild to moderate hearing loss with tinnitus bilaterally that 
"most likely" is due to service in the military.  

The Board is required to assess the probative value of all 
evidence, including medical opinions.  When assessing the 
probative value of a medical opinion, the access to claims 
files and the thoroughness and detail of the opinion must be 
considered.  The opinion is considered probative if it is 
definitive and supported by detailed rationale.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the VA 
audiologist indicated that she reviewed the Veteran's service 
treatment records from 1967 to 1974 and hearing was found to 
be within normal limits.  The Veteran's hearing in the left 
ear was normal at the time of his 2003 VA examination.  The 
private audiologist did not interpret the test results or 
include any discussion of the clinical history, including the 
fact that the Veteran's hearing was normal on discharge from 
service and on the 1974 examination for Reserves.  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  

Further, the private audiologist provided no rationale.  The 
VA audiologist's opinion of May 2003, is factually accurate, 
fully articulated, and contains sound reasoning.  The 
audiologist specifically cited to the Veteran's past 
audiometric test results, and the fact that there was no 
evidence of ear disease or documentation to show hearing loss 
and tinnitus in service.  The Board finds that the May 2003 
VA opinion is of greater probative value than the private 
medical opinion.  "It is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran's contentions regarding the continuity of hearing 
loss and tinnitus symptomatology since service are of 
questionable credibility and assigned limited probative 
value.  There was no mention of hearing problems in the 
service treatment records.  Examination at service discharge 
revealed normal auditory findings and the Report of Medical 
History reflects that he had never had ear trouble or hearing 
loss.  When he filed his initial claim for compensation in 
1970, he did not mention any auditory disability and VA 
examination that year revealed normal ears; it was indicated 
that no hearing loss was noted.  Audiometric examination in 
1974, more than 4 years post service, was within normal 
limits and on the Report of Medical History he again noted 
that he had never had ear trouble or hearing loss.  The 
Veteran's claim that tinnitus and hearing loss were present 
in service and continued in the years after service is 
inconsistent with the record, including his own indications 
at service discharge and thereafter that he had no hearing 
loss or auditory problems.  

While there is a current diagnosis of bilateral hearing loss 
and tinnitus, there is no true indication that pertinent 
disability is associated with service.  The Board takes into 
account the Veteran's service treatment records showing no 
hearing loss in service, the May 2003 VA examination showing 
hearing loss in the right ear and the VA opinion.  The first 
indication of hearing loss and tinnitus is the May 2003 VA 
examination, more than 33 years post-service.  The Veteran 
reported constant ringing since 1968, but did not seek 
medical treatment.  Further, the June 2008 testimony 
regarding noise exposure in service contributed to hearing 
impairment does not rise to the level of probability or even 
as likely as not considering the overall evidence.  Indeed, 
in view of the absence of findings of hearing loss in 
service, the negative examination performed at separation 
from service, and the first suggestion of pertinent 
disability many years after active duty, relating hearing 
loss to service would certainly be speculative.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2008). 

A preponderance of the evidence is against the Veteran's 
claim; the benefit of the doubt provision does not apply.  
See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  Service connection for bilateral hearing 
loss and tinnitus is not warranted.
  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD.  In December 2005, the 
Veteran was scheduled for a VA PTSD examination.  After 
reporting for examination and learning the identity of his 
examiner, the Veteran refused his appointment.  He has 
indicated a willingness to report for an examination by 
someone other than the December 2005 examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination by someone other 
than the December 2005 examiner in order 
to ascertain the current extent of the 
disability.  Prior to the examination, the 
VA examiner is requested to review the 
claims folder.  The claims folder and a 
copy of this Remand must be made available 
to the examiner in conjunction with the 
examination.  

The examiner is requested to: (a) 
Determine all current manifestations 
associated with the Veteran's service 
connected PTSD and to comment on their 
severity; and (b) specifically address the 
degree of social and occupational 
impairment caused by the Veteran's PTSD.  
A current Global Assessment of Functioning 
(GAF) scale score should be provided.  

2.  After the above has been completed, 
readjudicate the issue of entitlement to 
an initial rating in excess of 30 percent 
for PTSD, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required of the Veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


